
	

113 S1487 IS: Union Bailout Prevention Act of 2013
U.S. Senate
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1487
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2013
			Mr. Thune (for himself,
			 Mr. Enzi, Mr.
			 Barrasso, Mr. Alexander,
			 Mr. Rubio, Mr.
			 Isakson, Mr. Scott, and
			 Mr. McConnell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To limit the availability of tax credits and reductions
		  in cost-sharing under the Patient Protection and Affordable Care Act to
		  individuals who receive health insurance coverage pursuant to the provisions of
		  a Taft-Hartley plan.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Union Bailout Prevention Act of
			 2013.
		2.Limitation on
			 subsidies for individuals in Taft-Hartley plans
			(a)In
			 generalNotwithstanding any
			 other provision of law, no premium tax credits shall be permitted under section
			 36B of the Internal Revenue Code of 1986 and no reductions in cost-sharing
			 shall be permitted under section 1402 of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18071) with respect to an individual for health insurance
			 coverage provided pursuant to the terms of a collective bargaining agreement
			 involving one or more employers.
			(b)Qualified
			 plansSection 1301(a) of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18021(a)) is amended by adding at the end the
			 following:
				
					(5)Taft-Hartley
				plansThe term qualified health plan shall not
				include health insurance coverage provided pursuant to the terms of a
				collective bargaining agreement involving one or more
				employers.
					.
			
